IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 46724



 STATE OF IDAHO,                                      )         Boise, May 2020 Term
                                                      )
      Plaintiff-Respondent,                           )         Opinion Filed: September 2, 2020
                                                      )
 v.                                                   )         Melanie Gagnepain, Clerk
                                                      )
 KLAUS NICO GOMEZ-ALAS                                )
                                                      )
      Defendant-Appellant.                            )
                                                      )

        Appeal from the District Court of the Fifth Judicial District of the State of
        Idaho, Blaine County. Ned C. Williamson, District Judge.

        The decision of the district court is affirmed.

        Eric D. Fredericksen, State Appellate Public Defender, Boise, for Appellant.
        Andrea Reynolds argued.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent.
        Kenneth Jorgensen argued.



BEVAN, Justice
                                      I. NATURE OF THE CASE
        In December 2017, Klaus Nico Gomez-Alas was charged with two felony counts: rape and
infamous crime against nature. At trial, he was acquitted on the first count of rape, but convicted
of simple battery as an included offense. On the second count, the jury found Gomez-Alas guilty
of an infamous crime against nature. After the verdict, Gomez-Alas moved the district court for a
new trial pursuant to Idaho Criminal Rule (I.C.R.) 34, arguing the district court misled the jury by
giving an improper “dynamite” instruction. Gomez-Alas also moved the district court for judgment
of acquittal on the second count pursuant to I.C.R. 29, arguing there was insufficient evidence to
support a conviction for the infamous crime against nature charge. The district court denied both
post-trial motions. Gomez-Alas appeals, arguing: (1) the act of cunnilingus does not constitute an
infamous crime against nature under Idaho Code sections 18-6605 and 18-6606; (2) there was

                                                  1
insufficient evidence to support a conviction for the infamous crime against nature charge; and (3)
the district court misled the jury by providing an improper dynamite instruction. We affirm.
                         II. FACTUAL AND PROCEDURAL BACKGROUND
       On December 25, 2017, after receiving a report of rape, an officer with the Sun Valley
Police Department responded to the Sun Valley Company Moritz Dormitory and met with the
alleged victim. The victim explained to the officer that she had awoken to an unidentified man,
later identified as Gomez-Alas, having sexual intercourse with her in the top bunkbed of her
dormitory room. The victim also stated Gomez-Alas “did oral sex to [her]” and “got [her] up and
made [her] do oral sex to him for like a minute.” Based on these allegations, Gomez-Alas was
charged with two felonies: rape, and an infamous crime against nature. After a seven-day trial, the
jury found Gomez-Alas guilty of battery, a lesser included misdemeanor offense of rape, and the
infamous crime against nature, based on penetration, however slight, of Gomez-Alas’ tongue into
the vaginal opening of the victim against her will.
       After the verdict, Gomez-Alas moved the district court for a new trial pursuant to I.C.R.
34, alleging the district court mislead the jury by giving an improper dynamite instruction. The
district court was unpersuaded and denied Gomez-Alas’ motion, finding the jury had not declared
itself deadlocked. Gomez-Alas also moved the district court for judgment of acquittal pursuant to
I.C.R. 29, arguing there was insufficient evidence of: (1) penetration and (2) the act of cunnilingus
being committed against the victim’s will. The district court also denied Gomez-Alas’ motion for
judgment of acquittal, finding sufficient evidence of penetration from testimony that Gomez-Alas
had licked the victim’s clitoris and/or vagina. The district court also found sufficient evidence
showed that the act was committed against the victim’s will, based on testimony about the victim’s
level of intoxication. Gomez-Alas timely appealed.
                                      III. ISSUES ON APPEAL
1.     Whether the act of cunnilingus constitutes an infamous crime against nature under Idaho
       Code sections 18-6605 and 18-6606?
2.     Whether the district court erred in finding there was sufficient evidence of penetration and
       that the act of cunnilingus was committed against the victim’s will to support Gomez-Alas’
       conviction for the infamous crime against nature charge?
3.     Whether the district court abused its discretion in denying Gomez-Alas’ motion for a new
       trial after finding it did not mislead the jury by giving an improper dynamite instruction?
                                    IV. STANDARD OF REVIEW

                                                 2
        “[T]he interpretation of a statute is a question of law over which this Court exercises free
review.” State v. Osborn, 165 Idaho 627, 629, 449 P.3d 419, 421 (2019) (quoting City of Idaho
Falls v. H-K Contractors, Inc., 163 Idaho 579, 581, 416 P.3d 951, 953 (2018)).
        “Appellate review of the sufficiency of the evidence is limited in scope.” State v.
Betancourt, 151 Idaho 635, 638, 262 P.3d 278, 281 (Ct. App. 2011). “This Court will uphold a
judgment of conviction entered upon a jury verdict so long as there is substantial evidence upon
which a rational trier of fact could conclude that the prosecution proved all essential elements of
the crime beyond a reasonable doubt.” State v. Tryon, 164 Idaho 254, 257, 429 P.3d 142, 145
(2018) (quoting State v. Kralovec, 161 Idaho 569, 572, 388 P.3d 583, 586 (2017)). “In conducting
its analysis, the [C]ourt is required to consider the evidence in the light most favorable to the State,
[and] will not substitute its judgment for that of the jury on issues of witness credibility, weight of
the evidence, or reasonable inferences to be drawn from the evidence.” State v. Taylor, 157 Idaho
186, 190, 335 P.3d 31, 35 (2014) (internal quotations omitted).
        “The denial of a motion for new trial is reviewed for an abuse of discretion.” State v.
Ellington, 157 Idaho 480, 485, 337 P.3d 639, 644 (2014). This Court reviews an alleged abuse of
discretion by considering whether the district court: “(1) correctly perceived the issue as one of
discretion; (2) acted within the outer boundaries of its discretion; (3) acted consistently with the
legal standards applicable to the specific choices available to it; and (4) reached its decision by the
exercise of reason.” State v. Villa-Guzman, 166 Idaho 382, 384, 458 P.3d 960, 962 (2020) (quoting
Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018)).
                                            V. ANALYSIS
        Gomez-Alas alleges three errors on appeal. First, Gomez-Alas argues the district erred in
interpreting Idaho Code sections 18-6605 and 18-6606 to prohibit the act of cunnilingus. Second,
Gomez-Alas argues the district court erred in finding there was sufficient evidence of penetration
and that the act of cunnilingus was committed against the victim’s will. Third, Gomez-Alas argues
the district court abused its discretion in denying Gomez-Alas’ motion for a new trial relative to
the alleged dynamite instruction. For the reasons discussed below, we affirm.
A.      The act of cunnilingus constitutes an infamous crime against nature under Idaho
        Code sections 18-6605 and 18-6606.
        The district court found Idaho Code sections 18-6605 and 18-6606 prohibited the act of
nonconsensual cunnilingus. Gomez-Alas argues the district court erred as a matter of law in

                                                   3
interpreting Idaho Code sections 18-6605 and 18-6606. According to Gomez-Alas, the statutes are
ambiguous because they do not provide an enumerated list of prohibited acts. Alleging ambiguity,
Gomez-Alas maintains the Legislature did not intend these statutes to prohibit conduct such as
cunnilingus because the statutes only apply to acts involving male sexual organs. Gomez-Alas also
argues corpus linguistics supports his interpretation, as the phrase “crime against nature” has never
included the act of cunnilingus in Idaho.
       “Our objective when interpreting a statute is to derive the intent of the legislative body that
adopted the act.” Osborn, 165 Idaho at 629, 449 P.3d at 421 (internal quotations omitted).
Interpretation begins with the statute’s plain language. Id.
       This Court considers the statute as a whole, and gives words their plain, usual, and
       ordinary meanings. When the statute’s language is unambiguous, the legislature’s
       clearly expressed intent must be given effect, and we do not need to go beyond the
       statute’s plain language to consider other rules of statutory construction.
Id. (quoting State v. Owens, 158 Idaho 1, 3, 343 P.3d 30, 32 (2015) (internal citations omitted)).
When a statute is ambiguous, “the [C]ourt looks to rules of construction for guidance . . . and may
consider the reasonableness of proposed interpretations.” Ada Cnty. v. Gibson, 126 Idaho 854, 856,
893 P.2d 801, 803 (Ct. App. 1995). A statute is ambiguous “where reasonable minds might differ
or be uncertain as to its meaning.” State v. Doe, 140 Idaho 271, 274, 92 P.3d 521, 524 (2004).
When ambiguity exists, “the intent of the drafters may be ascertained by considering, first, the
express language and, in addition, the context in which the language is used, the evils to be
remedied and the objects in view.” Gibson, 126 Idaho at 857, 893 P.2d at 804.
       Idaho Code sections 18-6605 and 18-6606 are unambiguous; thus, rules of construction,
including the use of corpus linguistics, are not required in resolving the first issue presented. Idaho
Code section 18-6605 provides: “[e]very person who is guilty of the infamous crime against nature,
committed with mankind or with any animal, is punishable by imprisonment. . . .” Although the
issue presented here is a matter of first impression, this Court has subjected section 18-6605 to
“authoritative judicial construction” on numerous occasions. See State v. Carringer, 95 Idaho 929,
930, 523 P.2d 532, 533 (1974). Over 100 years ago this Court explained, “it was not the intention
of the Legislature to limit prosecutions to the crime of sodomy and to omit the inhibition and
punishment of other infamous crimes against nature.” State v. Altwatter, 29 Idaho 107, 108, 157




                                                  4
P. 256, 257 (1916). Construing the infamous crime against nature statute1 liberally, this Court held
the language “is sufficiently broad to include not only the crime of sodomy, but also all unnatural
carnal copulations.” Id. (emphasis added). All unnatural carnal copulations includes acts
“committed per os2 or per anum.” State v. Johnson, 120 Idaho 408, 412, 816 P.2d 364, 368 (Ct.
App. 1991) (citing Altwatter, 29 Idaho at 107, 157 P. at 256).
        This Court has explicitly held an act of fellatio can constitute a crime against nature. See
State v. Izatt, 96 Idaho 667, 669–70, 534 P.2d 1107, 1109–10 (1975) (“[T]he act of fellatio is
included within the statutory definition of crimes against nature contained in [sections] 18-6605,
18-6606.”); see also Carringer, 95 Idaho at 930, 523 P.2d at 533 (“It is beyond doubt that the
defendant’s acts [of fellatio] fall squarely within the very core of I.C. [§] 18-6605.”). Fellatio is
defined as: “[t]he sexual act involving oral stimulation of a person’s penis.” See Fellatio, BLACK’S
LAW DICTIONARY (11th ed. 2019). Contrary to Gomez-Alas’ corpus linguistics’ argument, this
Court has not limited crimes against nature to include only acts involving male sexual organs;
rather, we have not been called upon to determine whether acts committed per os involving female
sexual organs is covered by Idaho Code sections 18-6605 and 18-6606. Our appellate courts have
been clear in defining crimes against nature to include all unnatural carnal copulations committed
per os or per anum. See Carringer, 95 Idaho at 930, 523 P.2d at 533; Johnson, 120 Idaho at 412,
816 P.2d at 368. The phrase per os is not limited to acts involving only male sexual organs; the
phrase means by way of mouth and provides no reference to male or female sexual organs.
Cunnilingus is defined as: “[t]he sexual act involving oral stimulation of a person’s vulva or
clitoris.” See Cunnilingus, BLACK’S LAW DICTIONARY (11th ed. 2019). Considering that both
fellatio and cunnilingus involve oral stimulation of sexual organs, “[i]t would be a paradox of legal
construction to say that fellatio . . . is proscribed as a crime against nature, but cunnilingus is not.”
Locke v. State, 501 S.W.2d 826, 828 (Tenn. Crim. App. 1973).
        In summary, Idaho has broadly construed Idaho Code sections 18-6605 and 18-6606 so
that an infamous crime against nature includes all unnatural carnal copulations committed per os



1
 The statute was enumerated in 1916 as Idaho Code section 6810, but the language is identical to Idaho Code section
18-6605: “[e]very person who is guilty of the infamous crime against nature, committed with mankind or with any
animal, is punishable by imprisonment. . . .” Altwatter, 29 Idaho at 108, 157 P. at 257.
2
  Per os is defined as: “by way of the mouth.” Per Os, MERRIAM-WEBSTER.COM, https://www.merriam-
webster.com/medical/per%20os (last visited June 9, 2020).
                                                        5
or per anum. See Altwatter, 29 Idaho at 108, 157 P. at 257. This Court has explicitly held “all
unnatural carnal copulations” includes the act of fellatio. Carringer, 95 Idaho at 930, 523 P.2d at
533. We thus hold all unnatural carnal copulations include the act of cunnilingus as well.
B.     There was sufficient evidence of penetration; also, the act of cunnilingus was
       committed against the victim’s will so Gomez-Alas’ conviction on the infamous crime
       against nature charge is sustained.
       Gomez-Alas argues the district court erred in denying his motion for judgment of acquittal
because there was insufficient evidence to support his conviction of an infamous crime against
nature based on Gomez-Alas’ tongue penetrating “into the vaginal opening” of the victim “against
her will.” First, Gomez-Alas argues there is no evidence of penetration because “licking” does not
constitute penetration, even slight. Second, Gomez-Alas argues there is no evidence that the act of
cunnilingus was committed against the victim’s will.
       1. The evidence supports Gomez-Alas’ conviction for penetration, however slight, of the
          victim’s vagina.
       The material elements for an infamous crime against nature are described in Idaho Code
sections 18-6605 and 18-6606. Again, Idaho Code section 18-6605 provides: “[e]very person who
is guilty of the infamous crime against nature, committed with mankind or with any animal, is
punishable by imprisonment. . . .” Section 18-6606 provides that “[a]ny sexual penetration,
however slight, is sufficient to complete the crime against nature.”
       Here, the victim testified that Gomez-Alas licked her vagina:
       Q.      What happened next?
       A.      He made me oral sex.
       Q.      How did he make you oral sex?
       A.      He went down.
       Q.      He went down with his head?
       A.      Yes.
       Q.      And where did he put his head?
       A.      In my vagina.
       Q.      Were you able to feel what was going on?
       A.      Yes.
       Q.      Did you feel anything penetrate your vagina at that point?
       A.      I felt that it was being licked.
Additionally, in interviews with Gomez-Alas which were admitted at trial, Gomez-Alas admitted
to performing oral sex on the victim. When asked by an officer where Gomez-Alas specifically
licked the victim, Gomez-Alas responded “[a]t the clitoris.” The State called a medical doctor to
educate the jury on female anatomy. That witness, Dr. Ashley King, testified:
                                                 6
       When we think about kind of the larger area that we’re discussing, we often times
       describe the genital opening, which is difficult to imagine what the boundaries are
       when you’re describing a genital opening, and it has classically been defined—so
       this is considered anterior, anteriorly as the mons pubis with the clitoris being here
       (indicating), and then on each side the labia majora coming around on each side
       and then the perineal body posteriorly as kind of the bounds of the genital opening
       itself.
Dr. King was explaining a diagram of the anatomical features of a woman’s genitalia that
illustrated that the clitoris is within the vaginal opening. The diagram was also admitted at trial,
which educated the jury as to the area in which Gomez-Alas “went down,” and put his head in the
victim’s “vagina” where he “licked” her.
       In denying Gomez-Alas’ motion for judgment of acquittal on this ground, the district court
analyzed the evidence supporting the verdict, in a light favoring the prosecution, as follows:
               It is not fatal to the State’s case that Jury Instruction No. 20.4 [the elements
       instruction], as requested by the State, required penetration of the “vaginal opening”
       but that the State only adduced testimony placing the clitoris in the “genital
       opening” as defined by Dr. King. Based on the dictionary definitions of vaginal and
       genital, the term “vaginal opening” appears to be more limited in size then “genital
       opening.” By the application of common sense, the [c]ourt easily finds there is
       competent evidence to sustain the guilty verdict as to the element of penetration of
       either the genital opening or vaginal opening.
                The [c]ourt makes this finding based on i) the proximity of the clitoris to
       the inner portion of the labium minus, ii) Defendant’s admission to licking the
       victim’s clitoris, iii) the presence of male DNA found in the perineal area and iv)
       Idaho Code § 18-6606 which only requires “slight penetration.” Dr. Gabaeff
       testified the presence of “male DNA in the perineal area was insufficient in volume
       to be used for an ID, and is consistent with epithelial cells from the mouth that
       would be suspended in saliva, which will be present with oral sex activities.” The
       evidence shows that Defendant licked the clitoris and left saliva in the perineal area
       but there is no direct evidence that Defendant licked the area between the victim’s
       clitoris and the perineal area. Therefore, under Defendant’s strict clinical argument,
       the State failed to prove penetration of the vaginal area. But, a reasonable person
       could make the inference that a young man while on an upper single bed bunk and
       in the dark continued oral sex between the areas anterior and posterior to the vaginal
       or genital opening of the victim, thereby penetrating either the vaginal or genital
       opening. In making this inference, a reasonable jury could easily find penetration
       beyond a reasonable doubt because the law only requires “slight penetration” to
       complete the crime against nature. . . .
                Furthermore, to the extent there is conflicting evidence that there was or
       was not penetration of the vaginal area, the [c]ourt finds there is substantial
       evidence to sustain a conviction as to the element of penetration. “Where there is


                                                  7
       competent although conflicting evidence to sustain the verdict [a court] cannot
       reweigh that evidence or disturb the verdict.”
(Citations omitted).
       “On review of the denial of a motion for a judgment of acquittal, [this Court] exercises free
review of the record, taking all inferences in favor of the [S]tate, to determine whether there is
substantial evidence to support the challenged conviction.” State v. Merwin, 131 Idaho 642, 644,
962 P.2d 1026, 1028 (1998). “Where there is competent although conflicting evidence to sustain
the verdict, this [C]ourt cannot reweigh that evidence or disturb the verdict.” Id. at 644–45, 962
P.2d at 1028–29.
       Based on this record, a reasonable jury could find that the necessary penetration, “however
slight,” of the victim’s vagina occurred. We affirm Gomez-Alas’ conviction on this ground.
       2. Idaho Code sections 18-6605 and 18-6606 do not require force, violence, duress or
          threat for an act to be committed against a victim’s will.
       The district court correctly noted that neither section 18-6605 nor 18-6606 contains an
express requirement that the sexual penetration be against the victim’s will. Even so, the district
court also recognized there is a constitutional prohibition against criminalizing the private sexual
conduct of two consenting adults. See Lawrence v. Texas, 539 U.S. 558, 578 (2003). The Due
Process Clause of the United States Constitution provides a protected liberty interest for “two
adults who, with full and mutual consent from each other, engaged in sexual practices common to
a homosexual lifestyle.” Id. at 578 (emphasis added). Thus, “Idaho's statute prohibiting the
infamous crime against nature may not be constitutionally enforced to prohibit private consensual
[sexual] conduct.” State v. Holden, 126 Idaho 755, 761, 890 P.2d 341, 347 (Ct. App. 1995)
(emphasis added).
       With that in mind, we recognize that “Lawrence makes clear that this constitutional
protection does not apply to nonconsensual sexual acts, including sex with those incapable of
consenting.” State v. Hamlin, 156 Idaho 307, 314, 324 P.3d 1006, 1013 (Ct. App. 2014) (citing
Lawrence, 539 U.S. at 578). The Lawrence Court thus specifically delimited the due process right
to those cases involving adults who are fully consenting. Consequently, as our Court of Appeals
has recognized, Lawrence’s holding “does not affect [our] state’s legitimate interest and indeed,
duty, to interpose when consent is in doubt.” State v. Cook, 146 Idaho 261, 262, 192 P.3d 1085,
1086 (Ct. App. 2008) (emphasis added) (quoting Anderson v. Morrow, 371 F.3d 1027, 1032–33
(9th Cir. 2004)). This is precisely such a case.
                                                   8
         To resolve this issue for Gomez-Alas’ trial, the district court, with the State and Gomez-
Alas’ agreement, crafted a jury instruction that required the State to prove that Gomez-Alas
“engaged in conduct consisting of the penetration, however slight, of the defendant’s tongue into
the vaginal opening of the victim against her will.” (Emphasis added). Gomez-Alas argued in his
post-trial motion, and he continues to assert here, that for an infamous crime against nature to be
“against the will” of a victim, it must be perpetrated through force, violence, threat or coercion.
He bases his argument on what he characterizes as the definition of “against the will” found in
Idaho Code section 18-6608(1).3 He contends “there is a meaningful difference between an act
that is performed without consent, or without affirmative consent, and an act that is performed
against a person’s will.”
         We disagree with Gomez-Alas’ assertion on two fronts. First, he would have us focus on
what he claims is the definition of “against the will” set forth for a crime that requires force for its
very execution. The elements required to prove a crime by force against one’s will are not
equivalent to what is required to prove that a crime was committed without the “full and mutual
consent from [the victim].” Thus, for purposes of the infamous crime against nature statute, we
conclude there is no meaningful difference between an act that is performed without consent, or
without affirmative consent, and an act that is performed against a person’s will.
          Second, Gomez-Alas’ view would require that we read into the statute not only that the
conduct be nonconsensual, but that it also result from force, violence, duress or threat. Taken to
its logical end, Gomez-Alas’ view goes well beyond “nonconsensual” criminal conduct to a place
requiring proof that is not required under the Constitution. The legal proscription imposed upon
section 18-6605 by Lawrence, Cook and Holden cannot be stretched so far. This case presents an


3
 Idaho Code section 18-6608, the statute governing forcible penetration by use of foreign object, provides in relevant
part:
        Every person who willfully causes the penetration, however slight, of the genital or anal opening of another
        person, by any object, instrument or device [shall be guilty of a felony, if that act is (1) against the victim’s
        will by]:
             (a) Use of force or violence; or
             (b) Duress; or
             (c) Threats of immediate and great bodily harm, accompanied by apparent power of execution . . . .




                                                           9
instance in which consent was directly at issue. Thus, while the jury instruction here used language
requiring the State to prove that the crime was committed against the victim’s will, the facts
presented were sufficient to support that element given the instructions as a whole and the way
that “a reasonable juror would have interpreted the instruction.” State v. Medina, 165 Idaho 501,
507, 447 P.3d 949, 955 (2019). In the future, to be more consistent with Lawrence and our holding
today, the instruction would more properly require that “the penetration, however slight, of the
defendant’s tongue into the vaginal opening of the victim be without her consent.” Even so, the
instruction given by the district court, as we hold today, suitably set forth what the State had to
prove in circumstances like the case at bar.
       The dissent argues this holding oversteps our authority and that we are creating substantive
legislation from the bench. However, “[i]t is a general rule of statutory construction that the courts
should not nullify a statute or deprive a law of its potency unless such course is absolutely
necessary.” Cowles Publ’g Co., v. Magis. Ct. of the First Jud. Dist. of the State of Idaho, Cnty. of
Kootenai, 118 Idaho 753, 759–60, 800 P.2d 640, 646–47 (1990). We do not find that course
necessary. The question before us was generally answered by the Idaho Supreme Court in 1916
when it held that “it was not the intention of the Legislature to limit prosecutions to the crime of
sodomy and to omit the inhibition and punishment of other infamous crimes against nature.”
Altwatter, 29 Idaho at 108, 157 P. at 257. On the specific matter of first impression regarding
consent, we simply note there is nothing in the statute requiring that non-consent equate to “against
the will” accompanied by force or duress as Gomez-Alas and the dissent advocate, simply because
that definition lies in close proximity to the infamous crime against nature statute in this chapter
of the Idaho Code. It is also noteworthy that Gomez-Alas has not alleged that the statute, based
upon the jury instruction that he agreed upon, is unconstitutional.
       “[W]henever possible, a statute should be construed so as to avoid a conflict with the state
or federal constitution. Holden, 126 Idaho at 761 n.4, 890 P.2d at 347 n.4. In light of Lawrence,
539 U.S. at 578, we simply hold that “against one’s will” is synonymous with “without consent.”
Thus, we are not changing the plain meaning of the legislation, nor are we inserting qualifying
terms or provisions into the statutes that are not there. See Holden, 126 Idaho at 761 n.4, 890 P.2d
at 347 n.4. Rather, our holding, takes into consideration the binding precedent imposed upon us
by Lawrence, thus determining that Idaho Code sections 18-6605 and 18-6606 can only be


                                                 10
enforced in circumstances, like this case, where the infamous crime against nature is committed in
a nonconsensual manner as we have now clarified it.
        3. Under the standard we reiterate today, the evidence was sufficient to support Gomez-
           Alas’ conviction for infamous crime against nature against the victim’s will.
        “In order that one be incapable of giving legal consent, [the victim] must, through lunacy
or other unsoundness of mind, be incapable of understanding the nature of the act and of giving
intelligent consent thereto.” State v. Soura, 118 Idaho 232, 236, 796 P.2d 109, 113 (1990); see also
K.H. Larsen, Rape or Similar Offense Based on Intercourse with Woman who is Allegedly Mentally
Deficient, 31 A.L.R. 3d 1227 §2[a] (1970) (“[C]apacity to consent . . . presupposes the mental
capability to form an intelligent opinion on the subject, with an understanding of the act, its nature,
and its possible consequences.”).
        Here, the evidence provided that the victim was unable to give full consent due to her level
of intoxication. Somewhere between the hours of 11:40 p.m. and 3:00 a.m., the victim testified
that she had consumed three tequila shots and had multiple sips of her friend’s Long Island Ice
Tea. The victim testified that while she was still out at the bar she became dizzy and disoriented.
The victim explained how she got home that night, that she vomited on the car ride home and was
unable to remember all details about the ride home or how she made it to her bed that night. As to
the acts committed by Gomez-Alas, the victim testified that she woke up to Gomez-Alas having
sexual intercourse with her and that she was very confused, disoriented, did not know what was
going on and thought she was still at the bar. Later on, the victim testified that it was not until later,
after the act of cunnilingus had been committed, that she realized what was going on and started
to push Gomez-Alas away from her. The victim noted that once Gomez-Alas left the room she
again vomited.
        The victim’s testimony about her intoxication was corroborated by her roommate. The
roommate testified that the victim appeared very drunk at the bar and was seen swaying side to
side when the bartender asked for her to be taken home. The roommate also testified that once they
returned to their dorm, she had to help the victim out of the car, into their room, get her ready for
bed and help her into bed. The victim was unable to walk on her own. Another friend reiterated
the same events.
        Based on this testimony provided by three separate witnesses explaining the victim’s level
of intoxication, viewing all evidence in favor of the prosecution, there was more than sufficient

                                                   11
evidence establishing the victim was unable to give her consent to engage in the acts committed
by Gomez-Alas. As the district court found, the victim was intoxicated when Gomez-Alas entered
her closed bedroom without permission, climbed up to her top bunk, removed her clothes, and
began performing oral sex on her with no reason to believe that she was consenting. Indeed,
Gomez-Alas does not challenge the district court’s conclusion that this sexual act occurred without
the victim’s consent. He simply maintains that lack of consent, without evidence of violence, force
or threat is not enough to support a conviction for the infamous crime against nature charge. Such
brutality is not required to maintain this conviction. Therefore, there was sufficient, substantial
evidence that the act was perpetrated against the victim’s will pursuant to Idaho Code sections 18-
6605 and 18-6606. Gomez-Alas’ conviction will stand.
C.     The district court did not abuse its discretion in denying Gomez-Alas’ motion for a
       new trial.
       “On the defendant’s motion, the court may vacate any judgment and grant a new trial on
any ground permitted by statute.” I.C.R. 34(a). “We have concluded on prior occasions that [Idaho
Code section] 19-2406 sets forth the only grounds permitting the grant of a new trial and, therefore,
limits the instances in which the trial court’s discretion may be exercised.” State v. Cantu, 129
Idaho 673, 675, 931 P.2d 1191, 1193 (1997). Section 19-2406 permits a court to grant a new trial
“[w]hen the court has misdirected the jury in a matter of law, or has erred in the decision of any
question of law arising during the course of the trial.” I.C. § 19-2406(5).
       A jury may be misdirected when a court coerces a jury through an improper dynamite
instruction. See State v. Gomez, 137 Idaho 671, 676, 52 P.2d 315, 320 (2002). “A dynamite
instruction is one that directs a deadlocked jury to continue deliberating and exhorts those jurors
holding a minority view to reconsider their position.” Id. “In order to avoid jury coercion, Idaho
has adopted a ‘blanket prohibition against dynamite instructions.’ ” Id. (quoting State v. Flint, 114
Idaho 806, 812, 761 P.2d 1158, 1164 (1988)). Even so, Idaho’s appellate courts have “specifically
disclaimed any intent to prohibit instructions directing further deliberations where the jury is not
definitely deadlocked.” State v. Pullin, 152 Idaho 82, 85, 266 P.3d 1187, 1190 (Ct. App. 2011)
(citing Flint, 114 Idaho at 813, 761 P.2d at 1165).
       The district court denied Gomez-Alas’ motion for a new trial finding it had not misled the
jury by giving an improper dynamite instruction because (1) the jury was not deadlocked and (2)
even if the jury were deadlocked, the court’s comments did not exhort or coerce a decision from

                                                 12
it. Gomez-Alas argues the district court’s denial of his motion for a new trial was an abuse of
discretion; since the jury appeared to be deadlocked, the district court was required to poll the
jurors and guide them toward another appropriate period of deliberation. Instead, Gomez-Alas
argues the district court ignored this step, found the verdict form was not in order, that the jury
needed to decide the infamous crime against nature charge and then instructed the jury to evaluate
that charge. This view of the record differs from the way the facts transpired.
       Before we reach the merits of Gomez-Alas’ claim, we address a procedural point raised by
the State. The State briefly argues that Gomez-Alas did not preserve the issue of whether an
improper dynamite instruction was provided below and did not argue on appeal that the alleged
error constitutes fundamental error. “Generally, Idaho’s appellate courts will not consider error
not preserved for appeal through an objection at trial.” State v. Perry, 150 Idaho 209, 224, 245
P.3d 961, 976 (2010). Here, counsel for Gomez-Alas did not make a contemporaneous objection
to the district court’s comments to the jury. It was after the jury left to continue deliberating when
counsel mentioned “concern” over the court’s comments. Although nominal, we hold counsel’s
voicing concern adequately preserved the issue for appeal.
       Reaching the merits, we hold the district court did not abuse its discretion in denying
Gomez-Alas’ motion for a new trial. First, the record fails to establish the foundational requirement
that the jury was definitively deadlocked. While deliberating, the jury sent the court a note stating,
“20.4 8G 4NG.” Instruction 20.4 was the elements instruction for the infamous crime against
nature count. Both parties below agreed the initial note was simply a status update and that it was
improper to presume from the note that the jury was deadlocked. It was then that the court returned
a note to the jury asking: “I would like to know whether you wish to continue your deliberations.”
The jury responded: “[w]e will continue to deliverate [sic] tonight.” Sometime later after further
deliberations, the jury returned to the courtroom with their verdict. While the boxes for the rape
charge and its included offenses were checked, the box for the infamous crime against nature
charge was unchecked. Although unchecked, there is no indication from the record the jury was
deadlocked when the blank verdict was returned as to count two. The jury made no comments and
provided no explanations as to why the infamous crime against nature charge had been overlooked.
As noted below, after the court commented on the blank verdict, the court asked the jury to go
back and deliberate as to the infamous crime against nature count, which the jury agreed to.
Gomez-Alas fails to establish that the jury was ever deadlocked.
                                                 13
       Even if we assume the jury were deadlocked, the court’s comments did not “exhort or
coerce” them. After the incomplete verdict form was provided to the district court, the court
commented:
       I appreciate where—the time and effort you’ve put into it. The way this reads—the
       way I intended it—I don’t know if it reads this way to you—is that you look at
       Count—there are two counts. You looked at Count I. You dealt with that. You dealt
       with the lesser included offenses for Count I, but this does not show what your
       verdict is for Count II, the infamous crime against nature. And I don’t know—you
       know, of course, I’m not in there, so I don’t know what happened there. I don’t
       know. But I would ask that you go back and visit that count. We need to have a
       decision on Count II.
An off-the-record discussion was held between the court and the attorneys before the court
continued:
       I want to be clear that this is—when I say you need to look at it, please talk. I don’t
       want you to feel pressure. Do what you need to do. Review it. You returned a
       verdict on one count and the lesser included. We need the other—we need you to
       evaluate the other count. I know it’s late. Do you wish to continue? Let me tell you
       this. You can go back there and decide if you want to continue or not and let me
       know. But I want you guys to decide, but we—I would like you to consider Count
       II. Okay. Thank you very much.
The jury did not ask any other questions. The jury then returned its verdict about ten minutes later,
finding Gomez-Alas guilty of the infamous crime against nature charge. There is no record of
pervasive confusion as there was in Gomez. The jury did not ask a single question of the court
about what would happen if they could not reach a decision. The district court’s comments did not
cast any light on the merits of the case, it did not establish a deadline for reaching an ultimate
verdict, it made no allusions to the undesirability of a mistrial, it did not mention the time or
expense that had been taken to try the case and it did not insist the jury reveal any numerical split.
See State v. Timmons, 141 Idaho 376, 378, 109 P.3d 1118, 1120 (Ct. App. 2005). Beyond that,
despite the jury, on its own volition, providing the earlier status update, the district court’s
comments did not coerce minority members into surrendering their conscious conviction of honest
beliefs. See id. The district court’s comments simply suggested the jury continue deliberations in
an attempt to reach a verdict of guilty or not guilty on the infamous crime against nature charge, if
the jury so wished and was able. As a result, the district court did not abuse its discretion by
denying Gomez-Alas’ motion for a new trial. The court’s comments were neither an improper
dynamite instruction nor did those comments mislead or coerce the jury.

                                                 14
                                          VI. CONCLUSION
       For the reasons set forth above, the district court is affirmed.
       Chief Justice BURDICK, Justices BRODY and MOELLER, CONCUR.
STEGNER, J., dissenting.

       I respectfully dissent. In order to perpetuate the “infamous crime against nature,” the
majority has created a definition of nonconsensual sexual conduct that is not found anywhere in
the Idaho Code. In doing so, this Court has overstepped its judicial authority and has engaged in
the creation of substantive legislation. If the legislature wants to breathe new life into the
“infamous crime against nature” that is the legislature’s domain and prerogative. It is not this
Court’s.
       Ordinarily, “[c]ourts are not . . . empowered to change the plain meaning of unambiguous
legislation or to insert into statutes qualifying terms or provisions that obviously are not there.”
State v. Holden, 126 Idaho 755, 761 n.4, 890 P.2d 341, 347 n.4 (Ct. App. 1995) (italics added).
Idaho Code section 18-6605 provides that “[e]very person who is guilty of the infamous crime
against nature, committed with mankind or with any animal, is punishable by imprisonment in the
state prison not less than five years.” I.C. § 18-6605. Notably, “Idaho Code § 18–6605 by its plain
terms purports to apply to all persons and in all circumstances.” Holden, 126 Idaho at 761 n.4, 890
P.2d at 347 n.4. However, the United States Supreme Court has held that the due process clause
of the United States Constitution precludes criminalizing private, consensual sex acts between
adults. Lawrence v. Texas, 539 U.S. 558, 578 (2003). Therefore, for section 18-6605 to remain
constitutional, this Court is required to create in the statute a nonconsensual element, which never
existed previously. Holden, 126 Idaho at 761, 890 P.2d at 347 (“A statute that is overbroad in its
scope and thereby abridges protected freedoms generally need not be stricken in its entirety[,]”
and instead is “declared invalid to the extent that [they reach] too far, but otherwise left intact.”)
       Regrettably, the majority takes this requirement one step further and crafts its own
definition of nonconsensual behavior, something Idaho’s Legislature has grappled with but not
seen fit to do even though it has been afforded the opportunity to do so. The majority writes, “for
purposes of the infamous crime against nature, we conclude there is no meaningful difference
between an act that is performed without consent, without affirmative consent, and an act that is
performed against a person’s will.” This definition, while perhaps seductive, does not align with
Idaho’s previous statutory definitions of “consent.” It also dramatically expands Idaho’s criminal
                                                15
code without the legislature’s involvement. If the legislature chooses to dramatically expand
Idaho’s criminal code in this way, that is the legislature’s prerogative. However, it is particularly
inappropriate for this Court to expand Idaho’s criminal code without so much as a “by–your-leave”
from the legislature. One of the effects of this action will be to enable prosecutors to obtain a
conviction (as was done here) in cases that they were previously unable to do so before this
decision.
       The Idaho Code has few definitions of consent. One such definition of consent is located
very near the “infamous crime against nature (Idaho Code section 18-6605) in Idaho Code section
18-6608, which criminalizes the offense of forcible penetration by a foreign object. That statute
defines a nonconsensual act as “[a]gainst the victim’s will[.]” I.C. § 18-6608(1). An action is made
“[a]gainst a victim’s will” by use of force, duress, or threats. Id. Notably, the majority rejects this
definition. Had the majority accepted this definition, Gomez-Alas’ appeal would have been
successful, because the jury instruction, under which he was found guilty, did not include these
terms. In order to sustain Gomez-Alas’ conviction, the majority has to reject the legislature’s only
definition of “[a]gainst the victim’s will” contained in the Idaho Code. By rejecting the
legislature’s definition, and supplanting it with its own, the majority is engaging in legislating.

       Additionally, Idaho Code section 18-6101 defines what constitutes rape under Idaho law.
While this statute does not provide a definition of “consent,” it provides a list of examples
constituting rape. I.C. § 18-6101. These proscribed conditions include the victim being under the
age of consent, the victim lacking the mental capacity to consent, or the victim being unconscious.
Id. The list also includes conditions including the perpetrator using force or threats. I.C. §§ 18-
6101(4)–(5), 18-6101(10). This list is largely an enumeration of situations that would be
considered nonconsensual. Id. Notably, nothing in the list of conditions under Idaho Code section
18-6101 includes a lack of affirmative consent. See id. It is also important to point out that Gomez-
Alas was acquitted of rape under Idaho Code section 18-6101.

       The majority appears to be shaping the “infamous crime against nature” as a “non-consent”
offense. Generally, a non-consent offense permits convictions without a showing of force or
incapacity, so long as the victim did not consent to the sexual acts. John F. Decker & Peter G.
Baroni, “No” Still Means “Yes”: The Failure of the “Non-Consent” Reform Movement in
American Rape and Sexual Assault Law, 101 J. CRIM. L. & CRIMINOLOGY 1081, 1084 (2011). But

                                                  16
the Idaho Legislature has never adopted a non-consent statute. Instead, Idaho has, in a general
sense, required either forcible compulsion or incapacity to consent as a prerequisite for a sexual
offense.

         Nothing in this dissent should be read to suggest that either a “non-consent” or “force” type
definition of consent is preferable to the other. Rather, this dissent demonstrates that today the
majority has detoured from its appropriate lane of travel in deciding this case in the way that it has.
While the rule adopted by the majority may be an understandable approach, this is not a decision
for this Court to make. Instead, the decision on what constitutes consent for sex crimes in Idaho
should be appropriately left to the Idaho Legislature.1 Accordingly, I respectfully dissent.




1
 As noted previously by the Idaho Court of Appeals, the “infamous crime against nature” may, in its current iteration,
be largely superfluous. As that court has noted:
         [M]ost nonconsensual conduct falling within the purview of I.C. § 18–6605 may also be prosecuted
         under more modern statutes that include oral and anal penetration within the definition of rape of a
         female, I.C. § 18–6101, or of a male, I.C. § 18–6108. Other statutes prohibit sexual molestation of
         minors. I.C. §§ 18–1506, 18–1508, and 18–1508A. In light of these more recent statutes, I.C. § 18–
         6605 appears to be superfluous except insofar as it proscribes bestiality and acts of competent,
         mutually consenting adults.”
Holden, 126 Idaho at 762 n.5, 890 P.2d at 348 n.5. However, under the majority’s decision, the infamous crime against
nature has been given a new and different life than the one the legislature envisioned.


                                                         17